Title: To George Washington from Benjamin Lincoln, 26 December 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General
                            War Office Decr 26th 1781
                        
                        A Colonel Connelly was under your Excellencys parole and has left Virginia with out your permission. I have
                            thought it necessary to send the inclosed for your inspection-- Connelly is now in this City. I have the honor to be Dr sir
                            with the greatest esteem your most Obedient servant
                        
                            B. Lincoln

                        
                    